DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment after Patent Board Decision filed on 10/28/2021 was entered.
Amended claims 29-31, 35 and new claims 56-57 are pending in the present application.
In light of currently amended independent claim 29 with the limitation “wherein the CAR comprises the amino acid sequence of SEQ ID NO:73”, all previously withdrawn species were rejoined.
Accordingly, amended claims 29-31, 35 and 56-57 are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 14/894,426 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,426,795, US 10,874,693 and US 11,077,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a population of isolated primary human T cells comprising at least 105 isolated primary human T cells that express a chimeric antigen receptor (CAR) comprising the amino acid sequence of SEQ ID NO:73 and have at least one PD1 allele inactivated.
Accordingly, claims 29-31, 35 and 56-57 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633